United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-1659
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                 Gladis Maldonado

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                           Submitted: January 28, 2014
                             Filed: February 7, 2014
                                  [Unpublished]
                                 ____________

Before LOKEN, BYE, and COLLOTON, Circuit Judges.
                           ____________

PER CURIAM.

       After Gladis Maldonado pleaded guilty to a drug conspiracy offense, the
district court1 varied downward from the advisory Guidelines range and sentenced her

      1
       The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.
to serve 144 months in prison and 5 years of supervised release. On appeal,
Maldonado’s counsel has moved to withdraw and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), arguing that the sentence is greater than necessary
to accomplish the goals of sentencing.

      Applying a presumption of reasonableness to the sentence, which fell well
below the uncontested Guidelines range, we conclude that the district court did not
abuse its discretion. See United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009)
(en banc) (standard of review). Further, having independently reviewed the record
under Penson v. Ohio, 488 U.S. 75, 80 (1988), we have found no nonfrivolous issues.
Accordingly, we grant counsel’s motion to withdraw, and we affirm.
                        ______________________________




                                         -2-